Order entered July 5, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-11-01545-CV

                      BROYHILL FURNITURE INDUSTRIES, INC.
                        AND RANDY LAVERCOMBE, Appellants

                                               V.

                   RANDY MURPHY AND DAVE SHAFFER, Appellees

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 08-13276

                                           ORDER
       We GRANT appellants’ June 21, 2013 motion to extend time to file a rehearing.

Appellants’ motion for rehearing is due July 22, 2013.


                                                     /s/   MOLLY FRANCIS
                                                           JUSTICE